NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
RAYLON, LLC,
Plaintiff-Appellee,
V.
COMPLUS DATA INNOVATIONS, INC.,
Defendan,t-Appellant,
AND
CASIO AMERICA, INC., AND _
CASIO COMPUTER CO., LTD.,
Defen,dants-Appellants,
AND
SYMBOL TECHNOLOGIES, INC.,
Defendan,t-Appellant,
AND
ADVANCED PUBLIC SAFETY, INC., TRIPOD DATA
SYSTEMS, ZEBRA TECHNOLOGIES
CORPORATION,, EZ TAG CORPORATION,
FUJITSU AMERICA, INC. AND FUJITSU JAPAN
LTD.
Defendants.
2011-1355, -1356, -1357, -1358, -1359

RAYLON V. COMIPLUS DATA 2
Appeals from the United States Court for the Eastern
District of Texas in case nos. 09-CV-(}355, 09-CV-0356,
and 09-CV-0357, Judge Leonard Davis.
ON MOTION
ORDER
Raylon, LLC moves for an extension of time to file its
brief and for leave to file a brief of up to 110 pages.
Raylon states that the appellants do not oppose.
Tl1ese appeals were previously consolidated Ray1on
states that it would "serve judicial economy" to allow'the
filing of a single brief from the appellee instead of sepa-
rate briefs from the appellee. However, under the court's
rules Raylon is not permitted to file separate briefs in
response to the appellants briefs. Instead, it is required
to file a single brief, Fed. Cir. R. 31(a)(4), and that brief
should not exceed 14,000 words, Fed. R. App. P.
32(a)(7)(B). Raylon has not otherwise shown "extraordi-
nary reasons“ to allow the filing of an extended brief.
Fed. Cir. R. 27(c).
Upon consideration thereof
I'r ls OR:oERED THAT:
(1) The motion for an extension of time is granted.
(2) The motion for leave to file a brief of up to 110
pages is denied. Raylon's brief, not to exceed 14,000
words, is due no later than l\/lay 9, 2012.
FoR THE CoUR'1‘
MAR 2 6 2012
lsi J an I-Iorbaly
Date J an Horba1y
Clerk
FlLED
U.S. COURT 0F APPEALS FOR
THE FEDERAL ClHCU|T
MAR 2 6 2012
JAN HORBAlY
CLEBK

3
cc.
S
Amanda A. Abraham, Esq.
Sc0tt D. Stimpson, Esq.
Jonathan M. Sobel, Esq.
John R. Emerson, Esq.
RAYLON V. COMPLUS DATA